Title: To Thomas Jefferson from Jonathan Smith, 20 July 1802
From: Smith, Jonathan
To: Jefferson, Thomas


          
            Sir,
            Bank Pennsylvania July 20th 1802
          
          I have the honor to enclose you a post note of this Bank in your favor No. 1133 dated this day at ten days for Three hundred and sixty dollars, being the amount of the dividend for six Months ending the 30th of June last, on Twenty shares of the stock of the Bank of Pennsylvania standing in the name of Genl. Thaddeus Kosciusko.—
          With great respect, I am Sir, Your most Obt Servt.
          
            Jona Smith
          
        